Citation Nr: 0004143	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  98-19 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability rating for 
degenerative disc disease of the lower three levels of the 
lumbar spine and lumbago, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1960 to 
August 1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which assigned a 20 percent disability 
rating for the veteran's service-connected back condition.  
This was not a full grant of the benefit sought on appeal 
because a higher disability rating is available under 
Diagnostic Code 5293.  On a claim for an original or an 
increased rating, the claimant is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and such a claim remains in appellate status where a 
subsequent rating decision awarded a higher rating, but less 
than the maximum available benefit.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Therefore, this issue remains before the 
Board. 

In his substantive appeal, the veteran requested a hearing 
before a Member of the Board.  A hearing was scheduled for 
January 2000, but it was canceled. 


FINDINGS OF FACT

1.  The veteran's claim is plausible, and the RO has obtained 
sufficient evidence for correct disposition of this claim.

2.  The veteran's lumbar spine condition is manifested by 
subjective complaints of pain with motion, slight limitation 
of motion, and disc space narrowing, with no objective 
evidence of functional loss as a result of these symptoms.


CONCLUSIONS OF LAW

1.  The veteran's claim for an increased disability rating 
for his lumbar spine condition is well grounded, and VA has 
satisfied its duty to assist him in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103 (1999).

2.  The criteria for a disability rating in excess of 20 
percent for degenerative disc disease of the lower three 
levels of the lumbar spine and lumbago have not been met.  
38 U.S.C.A. §§ 1155 and 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.40, 4.45, and 4.71a, Diagnostic Code 5293 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran has complained of increased lumbar spine 
pain; therefore, his claim is well grounded.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a well-grounded claim for an increase, but the medical 
evidence is not adequate for rating purposes, an examination 
will be authorized.  38 C.F.R. § 3.326(a) (1999).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(1999).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

In this case, the RO provided the veteran an appropriate VA 
examination in 1997.  Although the veteran argues that the 
examination was inadequate, it did provide sufficient 
evidence to rate the service-connected disability properly.  
The VA examination report provides information as to range of 
motion and test results for functional abilities and 
neurological deficits.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected back condition 
since he was examined, especially since there is no evidence 
showing that he has received any treatment for his back 
condition since that examination.  The veteran did submit a 
letter from a massage therapist, which summarized the 
veteran's treatment.  These records were not obtained, but it 
is not necessary to obtain them.  The massage therapist 
provided detailed information in her letter.  If she has 
maintained any treatment records for the veteran, there is no 
indication that they would provide any additional information 
other than that already shown by the evidence of record.  
Accordingly, in the circumstances of this case, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1999).  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
 

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  

The veteran is evaluated under Diagnostic Code 5293 at 20 
percent, which requires moderate intervertebral disc syndrome 
with recurring attacks.  A 40 percent disability rating is 
provided for severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1999).  A 60 percent 
disability rating is warranted for symptoms analogous to 
pronounced intervertebral disc syndrome with little 
intermittent relief and persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc.  Id.

In evaluating this claim, the Board must consider whether a 
higher disability evaluation is warranted on the basis of 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Functional loss contemplates the inability of 
the body to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40 (1999).  A part that becomes painful on use 
must be regarded as seriously disabled.  Id.; see also 
DeLuca.  As regards the joints, factors to be evaluated 
include more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  
38 C.F.R. § 4.45(f) (1999).  Diagnostic Code 5293 for 
intervertebral disc syndrome involves loss of range of motion 
because the nerve defects and resulting pain associated with 
injury to the affected nerve may cause limitation of motion 
of the cervical, thoracic, or lumbar vertebra.  VAOPGCPREC 
36-97.  Therefore, 38 C.F.R. §§ 4.40 and 4.45 must be 
considered.

The Board has reviewed all the evidence of record, which 
consists of the veteran's service medical records; reports of 
VA examinations conducted in 1981 and 1997; VA outpatient 
records for treatment between 1990 and 1997; a letter from a 
massage therapist dated in 1997; and the veteran's 
contentions.  The pertinent evidence is discussed below.

Under Diagnostic Code 5293, the 20 percent rating assigned by 
the RO contemplates a moderate level of symptoms.  The recent 
findings have not shown that the veteran's back condition is 
any more than slightly disabling to him, and the lack of 
objective findings preponderates against assignment of a 
higher disability rating.  The recent medical evidence shows 
that, despite his complaints, the veteran is essentially 
normal from a functional standpoint.  

First, with respect to limitation of motion of the lumbar 
spine, the findings on the recent VA examinations have shown 
that, overall, there has been little change since his 
separation from service.  Upon VA examination in 1981, 
forward flexion of the lumbar spine was normal, and backward 
extension was to 10 degrees.  Upon VA examination in 1997, 
forward flexion of the lumbar spine remained normal at 85 
degrees, with backward extension improved to 20 degrees.  
Also in 1997, lateral flexion was to 20 degrees bilaterally.  
Therefore, the veteran's ability to move his lumbar spine has 
actually improved slightly since 1981, and his current 
overall ability to move his lumbar spine remains no more than 
slightly limited.  The VA examiner in 1997 referred to the 
veteran's limitations as "very modest." 

Second, the medical evidence does not show that the veteran's 
back condition is any more than slightly disabling to him.  
Despite the presence of degenerative disc disease, there have 
been no abnormal neurological deficits.  Despite the 
veteran's complaints of increased back pain with certain 
activities, his actual functional impairment due to his 
lumbar spine disorder is no more than slight.  The medical 
evidence does not show impairment of motor strength, loss of 
sensation, or decreased reflexes.  The veteran's gait is not 
impaired.  He remains able to rise from a chair and get on 
and off an examining table without difficulty.  He can tandem 
walk.  There is no evidence of postural abnormalities.  There 
is no evidence of asymmetrical muscle wasting, which 
indicates that the veteran continues to use his muscles in a 
normal fashion.  There is no evidence that he uses a back 
brace.  Some of the outpatient records have shown the 
presence of muscle spasms, but there were no muscle spasms 
upon VA examination, which indicates that they are not 
constant.  There were so few objective findings upon VA 
examination that the examiner concluded that the only 
functional limitations the veteran possibly had would be 
heavy lifting or very vigorous physical activities.  

Accordingly, the current 20 percent disability rating for a 
slight level of disability is appropriate.  It is clear that 
degenerative disc disease will result in a certain level of 
functional loss.  In this case, the current 20 percent 
disability rating adequately compensates for any functional 
loss the veteran has that is attributable to his service-
connected lumbar spine condition.  The 20 percent disability 
rating was granted based on the recurring muscle spasms as 
shown in the treatment records and the veteran's complaints 
of pain.  The veteran's current limitation of lumbar spine 
motion and level of functional loss do not approximate the 
level of disability that would result from the criteria 
described above for an increased rating under Diagnostic Code 
5293.  

The veteran's primary complaint regarding his lumbar spine 
condition is pain, especially with motion, and he has argued 
that "no allowance" has been made for his pain.  Although 
the Board is required to consider the effect of the veteran's 
pain when making a rating determination, and has done so in 
this case, the rating schedule does not require a separate 
rating for pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  
In this case, the 20 percent disability rating for, at most, 
slight impairment of the lumbar spine adequately compensates 
the veteran for his pain and for any functional loss and pain 
that he may experience during flare-ups.  The objective 
medical evidence does not create a reasonable doubt regarding 
the level of his back disability.  There are no findings 
indicative of a moderate back disorder such as impairment of 
motor strength or neurological deficits.  Therefore, a 
disability rating higher than 20 percent is not warranted.  
The Board notes that the RO did consider the veteran's 
complaints of pain in awarding the 20 percent rating.

The Board has considered all other potentially applicable 
diagnostic codes.  Under Diagnostic Code 5292, for limitation 
of lumbar spine motion, a 40 percent disability rating is 
warranted for severe limitation.  However, limitation of 
motion is contemplated within Diagnostic Code 5293, and it 
would not be appropriate to assign separate evaluations for 
limitation of motion and intervertebral disc disease, because 
to do so would constitute evaluation of the same disability 
twice.  38 C.F.R. § 4.14 (1999); see VAOPGCPREC 36-97.  

Diagnostic Code 5295 provides a maximum disability rating of 
40 percent for severe lumbosacral strain with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  The only 
symptom of lumbosacral strain that the veteran has is 
narrowing or irregularity of joint space.  However, 
Diagnostic Code 5295 indicates that some of these symptoms 
must be present in order to warrant a 40 percent disability 
rating.  "Some" clearly contemplates more than one, and the 
veteran only has one symptom.  Moreover, he must have some of 
these symptoms with abnormal mobility on forced motion, and 
there is no medical evidence showing that he has abnormal 
mobility of the lumbar spine on forced motion.  Therefore, 
this diagnostic code does not provide the basis for 
assignment of an increased rating. 

Under Diagnostic Code 5289 for ankylosis of the lumbar spine, 
a 40 percent disability rating is warranted for favorable 
ankylosis, and a 50 percent disability rating is warranted 
for unfavorable ankylosis.  There is no medical evidence 
showing that the veteran has ankylosis of the lumbar spine, 
as opposed to limitation of motion.  He is able to move the 
lumbar spine, so it is clearly not immobile.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (defining ankylosis as 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure") (citation omitted).  Therefore, 
consideration of the veteran's service-connected disability 
under Diagnostic Code 5286 is also not warranted.  Since the 
veteran is not service-connected for residuals of fractured 
vertebra, and there is no evidence showing that he has ever 
incurred such an injury to the lumbar spine, consideration of 
his service-connected disability under Diagnostic Code 5285 
is not warranted.

Accordingly, the preponderance of the evidence is against 
assignment of a disability rating higher than 20 percent 
under all potentially applicable diagnostic codes.  There is 
no reasonable doubt on this matter that could be resolved in 
the veteran's favor.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for degenerative disc disease of the lower three levels of 
the lumbar spine and lumbago is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

